MAYER, Circuit Judge
(after stating the facts as above).  This case really .involves a question of fact, for the law is simple enough. When a tug master has brought his tow to her place of destination, and moored or landed her safely at that destination, his task is completed, and he is discharged from further responsibility. Hughes v. Railroad Co. (D. C.) 93 Fed. 510. McWilliams v. Railroad Co., 203 Fed. 859, 122 C. C. A. 84; The Jersey Central, 221 Fed. 625, 137 C. C. A. 349; The Ganoga, 257 Fed. 720, 169 C. C. A. 8.
The question in the case at bar, therefore, is whether the tow was safely moored. There was at least a moderate gale from the northeast, with .a rising wind. Any experienced master should have known that with a change of tide there would be an additional risk to have craft floating further out in the river. It was not proper to leave a tow 1,000 feet long to swing out into the river on the change of tide. The danger attendant upon such procedure is that, as soon as waves arise, the tow chafes, rubs, or pounds. The pounding is precisely what happened here and as a result the May Queen capsized. All of this should have been foreseen by the tug master in the exercise of reasonable care. Therefore we think it plain that the tug master was negligent in leaving the tow as he did in the then existing circumstances.
We see no merit in the contention that the barge master was guilty of contributory negligence because of any failure to make a proper effort to obtain' assistance during the 2hours the tow was lying at the pier before the damage occurred. The barge master’s boat was too far away from the pier to enable him to step ashore and to attempt to go ashore would have been a risky undertaking. The barge master and the other captains “hollered for Cornell” and asked that a Cornell boat be sent out. That was about all he and the other captains could do.
Decree affirmed, with costs.